Citation Nr: 0905537	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-05 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for right 
knee degenerative joint disease (DJD), evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Houston, Texas regional office (RO) of the Department of 
Veterans Affairs (VA) which increased the Veteran's right 
knee disability evaluation from 10 percent to 20 percent.

Jurisdiction over the Veteran's claim was transferred to the 
Waco, Texas RO in January 2006.


FINDING OF FACT

The Veteran's right knee disability is manifested by 
noncompensable limitation of flexion and extension and mild 
instability.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right knee disability based on limitation of motion have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5003, 5010, 5260, 5261 (2008).

2.  The criteria for a rating in excess of 20 percent for a 
right knee disability based on limitation of motion have not 
been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DC 5257 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the required notice in letters issued in May 
204 and May 2008

The VCAA also requires VA to assist the veteran with the 
development of his claim by obtaining all adequately 
identified and pertinent evidence and by affording 
examinations when needed.  38 U.S.C.A. § 5103A(b)-(d) (West 
2002).  All reported treatment records have been obtained and 
the veteran has received several contemporaneous 
examinations.

VCAA notice must be provided prior to a final decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency in this case was cured by the 
issuance of a supplemental statement of the case issued in 
July 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's disability was rated by analogy under 
diagnostic codes 5010-5260 for traumatic arthritis and leg 
flexion limitation of motion.  Traumatic arthritis is 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is non-compensable, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, DC 5003. 

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under DC 5260 and 5261. VAOPGCPREC 9-
2004 (2004). 

For rating purposes, normal range of motion in a knee joint 
is 0 degrees of extension and 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It warrants a 10 percent 
evaluation when limited to 10 degrees, a 20 percent 
evaluation when it is limited to 15 degrees, a 30 percent 
evaluation when limited to 20 degrees, a 40 percent 
evaluation when limited to 30 degrees and a 50 percent 
evaluation when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  It 
warrants a 10 percent evaluation when limited to 45 degrees, 
a 20 percent evaluation when it is limited to 30 degrees and 
a 30 percent evaluation when limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

It is the intention of the rating schedule to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Joints that are actually painful, 
unstable or malaligned due to healed injury were to be 
recognized as entitled to at least the minimum compensable 
rating for the joint.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Right Knee Degenerative Joint Disease

Service connection was granted for right knee strain with 
degenerative joint disease in a November 1996 rating 
decision, which assigned an initial disability rating of 10 
percent.

In a May 2004 treatment note The Veteran's right knee was 
noted to be tender over the right patella with mild swelling.  
No significant effusion or laxity were noted, with "slightly 
painful" range of motion.  An assessment of traumatic 
arthritis was made, and he was prescribed Lodine to treat his 
condition.

A June 2004 VA orthopedic examination reflects the Veteran's 
complaints of knee pain on prolonged standing or walking, 
discomfort on climbing up and down the stairs and an 
inability to jump or squat.  Physical examination revealed no 
weakness, no effusion, normal stability and was negative for 
McMurray's sign, Lachman test and Drawer test.  Some joint 
line tenderness was present.  

Right knee range of motion was noted to be between 0 and 30 
degrees, with pain beginning at 30 degrees.  Right knee range 
of motion was decreased due to pain on repeated motion.  The 
Veteran's gait was noted to be normal.  A diagnosis of 
degenerative right knee arthritis was made.

An August 2004 outpatient discharge assessment record 
indicates that the Veteran had been discharged from his 
physical therapy after ten visits.  On admission, he had 
complained of right knee pain and swelling, and stated that 
he used his right knee brace "all the time" with no relief.   
The Veteran's functional limitations at discharge included 
bilateral knee pain but he was noted to be able to ambulate 
with increased speed.  His right knee range of motion was 
noted to be within normal limits, his right knee pain was 
"the same," and his right knee swelling had decreased to 
nothing.  He reportedly had a slightly increased endurance to 
stand and walk for long periods of time without an assistive 
device. 

A December 2004 right knee X-ray yielded impressions of 
probable suprapatellar joint effusion, "new since pervious 
examination", and radiologically mild DJD involving the 
famoral patellar joint space.  

A January 2005 orthopedic consultation note indicates that 
the Veteran's right knee range of motion was from 10 to 90 
degrees.  Trace effusion was present.  McMurray's sign was 
tender with internal and external rotation.  Lachman and 
Drawer signs were negative.  An assessment of right knee 
degenerative joint disease, primarily patellofemoral, was 
made. 

Joint effusion was not present in a July 2006 right knee X-
ray.  An impression of mild DJD was made.

At a December 2006 VA orthopedic examination, the Veteran 
reported that his right knee would swell whenever he 
exercised it.  He also described his knee locking up, as well 
as pain with point tenderness just superior to the patella 
and also in the joint line.  Pain was described as 7 on a 10 
point scale but 10 on a 10 point scale during flare-ups.  

His knee symptoms were reportedly relieved by rest and some 
medication, and he reported receiving a steroid injection 
that "almost completely" resolved his pain.  Physical 
examination was negative for edema, tenderness, anterior or 
posterior Drawer, Lachman, joint line tenderness, laxity or 
effusion. His right knee range of motion was to 65 degrees.  
A diagnosis of mild right knee DJD was made.

A June 2008 VA orthopedic examination revealed a right knee 
range of motion from 0 to 90 degrees with pain at 
"extreme."  Physical examination noted tenderness on right 
knee palpation, a small amount of anterior effusion, and the 
Veteran's gait was described as having a pronounced right 
limp but his station was "stable."  There was no change in 
pain, range of motion or additional limitation upon 
repetition.  A June 2007 magnetic resonance imaging (MRI) 
exam revealed a corticated bony fragment adjacent to the 
medial femoral condyle anteromedially, as well as a focal 
cortical defect in the lateral femoral condyle 
anteromedially.  A small joint effusion was also present.  A 
diagnosis of severe right knee strain with DJD was made.

Analysis

The Veteran has demonstrated a variety of right knee ranges 
of motion in the various orthopedic examinations he has 
undergone since June 2004.  The combination of limitation of 
extension and flexion on these examinations would not yield 
an evaluation in excess of 20 percent. 

The June 2004 VA examination shows that with consideration of 
functional factors, the Veteran had no limitation of 
extension and flexion of 30 degrees, that would warrant a 20 
percent rating under DC 5260 and 0 percent under DC 5261.  
The January 2005 orthopedic examination shows extension 
limited to 10 degrees, which would warrant a 10 percent 
rating under DC 5261, and limitation of flexion to 90 
degrees, which would warrant a 10 percent rating under DC 
5003-5010.  The June 2008 examination showed noncompensable 
limitation of extension and flexion, which would at best 
warrant separate 10 percent ratings under DC 5003-5010.  

The Veteran has reported locking of his right knee on several 
occasions.  At the most recent VA examination he reported 
occasional instability.  Ligament testing reportedly showed 
normal function but with tenderness.  Resolving reasonable 
doubt in the Veteran's favor, the Board finds that a separate 
10 percent rating is warranted on the basis of mild 
instability.  DC 5257.

Given the normal function of the ligaments, the evidence does 
not warrant a finding that the disability approximates 
moderate instability.

There were no periods beginning with the one year period 
prior to the Veteran's claim when a greater limitation of 
motion was demonstrated; therefore, staged ratings are not 
warranted.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's right knee disability is manifested by pain and 
impairment in knee range of motion.  The rating criteria 
contemplate these impairments.  Hence, referral for 
consideration of an extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement ton an increased rating for right knee DJD, on 
the basis of limitation of motion, is denied.

Entitlement to a separate 10 percent rating for right knee 
degenerative joint disease, based on instability, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


